Citation Nr: 9901395	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which reduced the veterans disability 
rating for his service-connected low back disability from 60 
percent to 20 percent.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the disability 
evaluation for his low back disability should not have been 
reduced.  He believes that his condition is as severe as it 
was when he was granted the 60 percent rating.  Overall, he 
believes that he is entitled to a restoration of his 60 
percent disability rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for restoration of a 60 percent rating for a 
service-connected low back disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veterans claim has been developed.

2.  The veteran is not currently in receipt of VA 
compensation benefits payments.

3.  The veterans service-connected low back disability was 
assigned a 60 percent disability evaluation in January 1989; 
the medical evidence at that time indicated manifestations of 
almost daily low back pain, occasional numbness in left leg, 
weakness involving the left lower extremity and decreased 
circumference of left calf.  X-rays revealed lumbar radicular 
syndrome with radiculopathy involving left lower extremity 
and lumbar disc degeneration with facet atrophy.  A computed 
tomography (CT) of the spine revealed mild disc bulging at 
L4-L5 and L5-S1.

4.  The disability rating for the veterans low back 
disability was reduced from 60 percent to 20 percent in June 
1996.  The medical evidence at that time showed that the 
veterans low back disability was manifested by subjective 
complaints of pain, weakness, fatigability, and lack of 
endurance.  The veteran took Motrin, Anexa, Zoloft, and 
Imipramine.  The veteran walked with a cane.  Lasegues sign 
was positive at 20 degrees and range of motion was moderately 
limited in all aspects.  Diagnoses were degenerative joint 
disease of lumbar spine with retrolisthesis by history and 
chronic L5 radiculopathy with mild left thigh muscle atrophy.

5.  The medical evidence does not clearly reflect that the 
veterans low back disability has undergone material 
improvement that is reasonably certain to continue under the 
ordinary conditions of life.


CONCLUSION OF LAW

Restoration of a 60 percent rating for the veterans service-
connected low back disability is warranted.  38 U.S.C.A. §§ 
1155, 5107  (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.13  
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board finds that the veteran was granted 
entitlement to service connection for his low back disability 
by the Anchorage, Alaska, RO, in November 1981; a 10 percent 
disability evaluation was assigned at that time.  That rating 
was subsequently increased to 20 percent by RO decision dated 
March 1988.  A 60 percent disability rating for his low back 
disorder was assigned by RO rating decision dated January 
1989.  In June 1996, the 60 percent disability rating was 
reduced to 20 percent as per a decision of the Phoenix, 
Arizona, RO.  The veteran appealed that decision, contending 
that a reduction in rating was not warranted.  The veteran 
indicated a change of address in October 1996, in response to 
which a supplemental statement of the case was issued to him 
by the Montgomery, Alabama, RO, which affirmed the decision 
to reduce the veterans rating from 60 percent to 20 percent.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran, by appealing 
the reduction in disability rating for his service-connected 
low back disorder, has alleged that his disability is worse 
than its current 20 percent rating.  He has submitted 
evidence which he believes supports his contention.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  Thus, the Board finds that he has presented a well-
grounded claim.

There is no question that a disability rating may be reduced; 
the regulations state that [o]ver a period of many years, a 
veterans disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition.  38 C.F.R. § 4.1  (1998).  
However, the circumstances under which rating reductions can 
occur are limited pursuant to regulations promulgated by the 
Secretary.  In general, the law provides that [w]hen any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
conditions, for better or worse.  38 C.F.R. § 4.2  (1998).  
In determining whether a veterans disability has improved, 
each disability must be viewed in relation to its history.  
Brown v. Brown, 5 Vet. App. 413, 420 (1993) (citing 38 C.F.R. 
§ 4.1).  Second, reports of examination must be reconciled 
into a consistent picture so that the current rating 
accurately reflects the elements of disability present.  Id. 
(citing 38 C.F.R. § 4.2).

VA regulations also provide specific guidance as to how and 
when a reduction in rating may be effectuated.  Ordinarily, a 
reduction in rating must first be proposed by the rating 
agency and the veteran notified of the proposal.  He or she 
must then be given 60 days to respond with evidence 
supporting the continuation of the current rating.  
Thereafter, a final rating reduction action may be rendered 
if still in order.  38 C.F.R. § 3.105(e)  (1998).  These 
requirements, however, pertain only to cases where the lower 
evaluation would result in a reduction or discontinuance in 
compensation payments currently being made.  Id.  In this 
case, the veteran is not currently in receipt of VA 
compensation payments, having voluntarily chosen concurrent 
compensation benefits from the United States Department of 
Labor.  Thus, the above-mentioned rating reduction 
requirements are not for application.

In regards to when a rating may be reduced, the law provides 
that, for diseases subject to episodic improvement and with 
ratings which have continued for long periods of time (i.e. 5 
years or more), a reduction in evaluation is authorized only 
when material improvement is clearly reflected and it 
is reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R 
§ 3.344(a)  (1998); see Kitchens v. Brown, 7 Vet. App. 320  
(1995); Peyton v. Derwinski, 1 Vet. App. 282  (1992); Brown 
v. Brown, 5 Vet. App. 413  (1993).  In addition, no 
disability rating will be reduced as the result of any one 
medical examination, unless all of the evidence clearly shows 
that that sustained improvement has been demonstrated.  Id.  
After according due consideration to all of the evidence, if 
doubt remains, the rating agency is to continue the rating in 
effect.  38 C.F.R. § 3.344(b)  (1998).

II.  Analysis

As stated above, the veteran was granted entitlement to a 60 
percent rating in January 1989, effective in April 1987.  He 
continued to have that rating until June 1996, when the RO 
issued its decision reducing his disability rating to 20 
percent, effective in September 1995.  Thus, the veteran had 
entitlement to a 60 percent rating for more than 5 years.  As 
a result, he is entitled to the heightened standard of proof 
required in order to properly reduce his rating.  
Specifically, the RO may only impose a reduction in rating 
when the evidence shows material improvement in the veterans 
disability which is clearly reflected and is reasonably 
certain to continue under the ordinary conditions of life.  
38 C.F.R § 3.344(a)  (1998).

In order to ascertain whether material improvement in the 
veterans low back disability has occurred, the Board must 
look at the entire medical history of the veterans 
disability, with specific focus on comparing the medical 
evidence of record at the time of the grant of the 60 percent 
disability rating with that at the time of the reduction.  In 
this case, the medical evidence includes service medical 
records and both private and VA medical records, including 
several VA examination reports.

Service medical records reveal that the veteran had no low 
back problems upon entering service, according to his 
September 1976 induction medical examination report.  
However, he was seen for low back pain in January 1978, after 
slipping on some ice.  Diagnosis was lumbosacral sprain.  X-
rays were negative.  In August 1978, outpatient records show 
another complaint of back pain, diagnosed as muscle spasms.  
Further treatment for low back pain is shown in December 
1978, July 1979, December 1979, August 1980, and September 
1980.

A July 1981 VA orthopedic examination report reflects that 
the veteran had low back pain that flared-up every 4 to 5 
months, but that he had no radiation symptoms.  Range of 
motion was within normal limits.  Objective examination was 
essentially normal, except that there was tenderness in the 
left lumbar paravertebral muscles in the low lumbar area.  X-
rays demonstrated slight narrowing and mild retrolithesis at 
the L5-S1 interface, as well as facet sclerosis at the L5-S1 
level on the left side.  Diagnosis was degenerative lumbar 
disc disease with mild facet syndrome.  Similar subjective 
findings were noted in September 1981 VA orthopedic 
examination report, although the diagnosis was a chronic low 
back strain condition.

A September 1982 VA orthopedic examination report indicates 
that the veterans back disorder had no significant objective 
findings.  X-rays were entirely normal.  Diagnosis was facet 
syndrome, resolved.

A September 1985 VA examination report also reflects no 
significant objective findings, except that X-rays revealed 
narrowing of the L5-S1 disc space.  The assessment was 
lumbosacral disc disease with occasional superimposed 
muscular strain.  There was no evidence of radiculopathy.

An April 1987 private computed tomography (CT) report 
indicates that the veteran had mild disc bulges at L4-L5 and 
L5-S1.  There was no evidence of significant facet 
overgrowth, but there was mild sclerosis and spurring at L5-
S1.

A December 1987 VA orthopedic examination report indicates 
that the veteran was seen for increased low back pain.  
Medical history indicated that the veteran incurred an injury 
during a fall at his employment in December 1986.  The 
veteran had complaints of left leg numbness.  Objective 
findings showed that the veteran had limitation of range of 
motion to 65 degrees of flexion, 20 degrees of extension, 25 
degrees of left lateral flexion, and 30 degrees of right 
lateral flexion.  He showed decreased strength on the left 
during heel walking.  He had a slight limp favoring the left.  
There was decreased sensation in the left calf, and it was 
slightly smaller in circumference than the right calf.  After 
X-ray examination, the impression was lumbar radicular 
syndrome with clinical evidence of L5 radiculopathy of the 
left lower extremity and lumbar disc degeneration, 
lumbosacral junction, with facet arthropathy.  

On the basis of the above medical evidence, the veteran was 
granted a 60 percent rating for his low back disability.

Private medical treatment records are dated from July 1988 to 
October 1995.  They show, in essence, continued treatment for 
low back problems.  During that time period, the veteran had 
subjective complaints of severe low back pain and left lower 
extremity numbness.  The records indicate that he incurred a 
fractured hip during an automobile accident in November 1991 
and that he suffered another fall injury in February 1995 
which aggravated his low back problems.  Treatment included 
occasional nerve blocks, use of a TENS unit, and several 
prescription pain medications.  Diagnoses were degenerative 
disc disease at L4-L5 with mild-to-moderate left L5 
radiculopathy, confirmed by electromyography (EMG) studies.  
It was noted in an October 1995 private outpatient evaluation 
report that a March 1995 magnetic resonance imaging (MRI) 
study revealed some increased desiccation of the L5-S1 disc, 
in an otherwise negative study.

A February 1996 private EMG study reflects evidence of 
chronic, mild left L5 radiculopathy.

A February 1996 VA orthopedic examination report indicates 
that the veteran had a normal gait.  He winced when hopping 
on his left foot.  Range of motion of the low back was 60 
degrees of extension, 20 degrees of lateral flexion, 10 
degrees of backward extension, and full rotation.  Straight 
leg testing was positive on the left at 80 degrees, provoking 
low back spasm.  The left thigh was ½ inch less in 
circumference than the right.  There was left sciatic notch 
tenderness, but no paraspinal muscle spasm or sacroiliac 
joint tenderness.  The impression was degenerative joint 
disease of the lumbar spine with, by history, retrolisthesis, 
and chronic L5 radiculopathy with mild left thigh muscle 
atrophy.  It was on the basis of evidence that included the 
report this examination that the 60 percent rating was 
reduced by rating decision in June 1996.

The most recent medical evidence consists of a January 1998 
VA orthopedic examination report.  It reflects that the 
veteran had complaints of pain, weakness, fatigability, and 
lack of endurance.  Medical history revealed that the veteran 
continued to take several prescription pain medications.  He 
used a cane.  Objective findings indicated no postural 
abnormalities or fixed deformities and good musculature of 
the back.  Knee and ankle jerks were active and equal 
bilaterally.  Lasegues sign was positive at 20 degrees 
bilaterally.  Range of motion was flexion to 35 degrees, 
extension to 22 degrees, right lateral flexion to 22 degrees, 
and left lateral flexion to 24 degrees.  It was noted that 
motion stopped when pain began.  Diagnosis was degenerative 
joint disease, lumbosacral spine, with limitation of motion 
and function due to pain.

From the full medical history of the veteran available in the 
claims file, it is clear that the veteran first incurred low 
back trauma during service and has had a chronic low back 
problem since at least 1987, after an industrial accident at 
his employment.  It was after this accident, which aggravated 
his service-connected low back problem, that he was granted a 
60 percent disability rating.  The task currently before the 
Board is not to analyze whether the veterans low back 
disorder warrants a 60 percent disability rating or some 
other rating.  It is to determine whether there has been 
material improvement in his back condition since the time it 
was assigned a 60 percent rating by the RO, improvement which 
must be clearly reflected by the evidence and which the 
evidence suggests is reasonably certain to continue under the 
ordinary conditions of life.  38 C.F.R § 3.344(a)  (1998).

After review of the evidence, the Board finds insufficient 
evidence of material improvement in the veterans low back 
disability.  Specifically, it finds that the veterans low 
back pathology was manifested in 1987 by complaints of pain 
and left leg numbness, mild-to-moderate limitation of lumbar 
motion, decreased strength in the left leg, a slight limp 
favoring the left, and slight left calf atrophy.  Diagnostic 
impressions were lumbar radicular syndrome with clinical 
evidence of L5 radiculopathy of the left lower extremity and 
lumbar disc degeneration, lumbosacral junction, with facet 
arthropathy.  In 1996, the veteran had subjective complaints 
of low back pain, left thigh numbness and atrophy, moderate 
limitation of motion, a positive straight leg testing, and 
left sciatic notch tenderness.  From the evidence, it appears 
that the frequency and severity of the acute exacerbations of 
the veterans low back disorder may have decreased somewhat.  
However, it also appears that limitation of motion of the 
lumbar spine may have increased.  Similarly, while the 
veteran no longer has a left-sided limp, he was recently 
noted to use a cane and to wince when he hopped on the left 
leg.  

The Board also notes that the veteran has consistently 
required the use of several types of prescription pain 
medications for his low back problem from 1987 to the 
present.  Moreover, although the veteran had a period of 
unemployment in 1988 due to his low back disability and is 
currently working almost full-time, the Board notes that his 
current employment is of a much more sedentary nature than 
his work in the past.  Thus, the fact that he is currently 
able to work more hours is not necessarily indicative of an 
improved back condition; it could very well be due to an 
improved work environment.  Finally, the Board finds 
significant that the veteran has complained of low back pain 
and left leg numbness and has carried virtually identical 
diagnoses indicating lumbar degenerative disc disease with 
left L5 radiculopathy.  These problems have required 
consistent treatment for his back from 1987 to the present.

III.  Conclusion

Overall, from the medical evidence, the Board cannot conclude 
without doubt that the veterans low back disorder has 
improved to a degree that such improvement is material.  
Moreover, a significant improvement in his back disability is 
definitely not clearly reflected by the evidence, nor 
does the evidence suggest that any improvement is reasonably 
certain to continue into the future.  When doubt exists as to 
these issues, the veterans prior disability rating must be 
continued.  38 C.F.R. § 3.344(b)  (1998).  As a result, the 
ROs reduction in his disability rating cannot stand.  The 
veteran is entitled to a restoration of the 60 percent 
disability rating for his low back disability.  As a result, 
his claim is granted.




	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of a 60 percent disability evaluation for a 
service-connected low back disability is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
